This is the claim of Alice P. Tapley, executrix of the estate of Anna T. Tapley, deceased, for return of inheritance tax erroneously paid. Claimant was a legatee of Anna S. Tayley, deceased, late a resident of Boston, Massachusetts. Decedent died possessed inter alia of 164 shares of stock of The Pullman Company, an Illinois corporation, and other stock, which was subject to a tax under the inheritance tax law. On hearing had before the appraiser appointed by the County Court of Cook County, the cash value of the property subject to tax was fixed at $29,360.70, and the tax was fixed at $1,468.04; this appraisal and tax assessment was confirmed by an order of the County Court on July 15, 1913, and notice thereof sent to trustees appointed under the last will and testament. The tax was levied on the theory that the property was willed to the trustees. Claimant paid the amount of the tax, less five per cent, or $1,394.64 on July 11, 1913. Claimant had no notice of the basis upon which the tax was assessed until after she had made payment as aforesaid. On February 15, 1915, the County Court of Cook County entered an order setting aside its prior order, and ordering a new and corrected appraisement; the appraiser appointed in said order fixed the value of the property subject to assessment at $9,360.70, and fixed the tax at $93.61. Claimant demanded return of the amount erroneously paid from the County Treasurer of Cook County, and the State Treasurer, but a refund was refused. In view of the fact that the County Court by its final judgment in this case has fixed the amount of tax at $93.61, claimant is entitled to a refund. The amount to which claimant is entitled is the difference between the tax paid, $1,394.64, and the amount of tax as found, less five per cent, of $88.93, this amount being $1,305.71. It is the judgment of this Court that the claimant be awarded the sum of $1,305.71.